UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of theSecurities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 14, 2015 CAFÉ SERENDIPITY HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-49993 56-2284320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10120 South Eastern Ave., Suite 200 Henderson, Nevada 89052 (Address of Principal Executive Offices) (702) 492-1236 (Issuer’s telephone number) 1503 South Coast Drive, Suite 206 Costa Mesa, California 92626 (Previous Address of Principal Executive Offices) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01Other Events On February 3, 2015, Café Serendipity Holdings, Inc., (the “Company”) executed a Product Distribution Agreement and an Agreement for the Exchange of Securities and with mCig, Inc. (“mCig”). On July 14, 2015, the Company and mCig determined it was in both parties’ interest to terminate the product Distribution Agreement and the Agreement for the Exchange of Securities. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 20, 2015 CAFÉ SERENDIPITY HOLDINGS, INC. By: /s/ Mark V. Noffke Name: Mark V. Noffke Title: Chief Executive Officer 2
